May 16, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals


                   IN THE INTEREST OF K.M., A CHILD



NO. 14-12-00871-CV

                     ________________________________

      This cause was heard on the transcript of the record of the court below. The
record reveals error in the judgment. The Court orders the judgment REVERSED
and the cause REMANDED for further proceeding in accordance with its opinion.
      We further order that all costs incurred by reason of this appeal be paid by
appellee, Anselmo Contreras, Jr.
      We further order this decision certified below for observance.